Title: To Benjamin Franklin from Lafayette, 9 November 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir
Havre 9h November 1779
We were thinking But of winter quarters for the troops, and preparing every thing for our Return to paris, when an extraordinary Courier Brought us the order of Being Ready to March at a Moment’s Warning— I Need not telling you how surpris’d I was of this Unexpected Resolution that I know to have been taken on a sudden By the Ministry, and I seize the opportunity of A private Courier for to ask you what is your knowledge or Opinion upon an order, the Meaning of Which is entirely unknown to every one at the havre, And to the eldest general officer who himself is more surpris’d than any one of Us— We impatiently Waït for a Courier from Versaïlles, that will at least Make us some Confidential oppenings on the kind and time of the Mouvement that has been Unexpectedly decided By the Ministry.
1sty. Are we desir’d By Spain to Make a show for some more weeks in order to Countenance theyr operations Against Gibraltar?
2ly Has any division of hardy’s fleet been sent to Gibraltar in Consequence of which an expedition Against England Might be thought proper?
3dly Is the island of jersay the little Cause of these great and extraordinary changement?
4ly Have they aknowledg’d that the troops at the havre were to far Advanc’d in the Channel, and determin’d theyr being sent to winter quarters in Bretagne which By the way will be much grieved By so Many troops.
5thly Do they want By our being in Bretagne to Countenance the independant Proceedings in Ireland.
6hly Have they a project of invasion into that kingdom which I think (if not Call’d for) would be improper?
7h Are they Call’d for By the independant party of Ireland?
Thus are, my dear Sir, the only projects that May have entered into Ministerial heads— Unless however they want to take Copenhaguen in Revenge of the Rascally Conduct of the foolish king of the danes, whom, in my Capacity of an American officer I Consider as an ennemy, and to whom American privateers and frigattes will I hope show But that portion of Respect which the Gentleman deserves.
But to take again seriously the subject of this letter I will add that Many of our ships are not fitt to go out from the havre, and that No orders are Arriv’d for the Navy, which assures us a Mouvement By land.
On the other hand the Brest fleet had no Notion of going out.
I am affraïd that too hasty Measures, too Great a Confidence in parliamentary disputes, or Advances from the leaders, Might hurt the delicate and tiklish affair of irish independency— My Military Countrymen don’t know how to Manage Republican interests, and I am of opinion that this must be treated with A great delicacy— I think it very important, My Good friend, that Your ideas on that head be followed By our Ministry.
My letter will Come By a private Courier and so will your answer be Brought to me— I wish You would Give me a full account of what you know on this affair, what you Suspect, and what is Your private opinion on the propriety of our Measures. You May depend upon your letter being safely handed to me, and you May intrust it to the Bearer.
Any news Concerning American affairs, and Count Destaing’s operations will also be very well Come.
From what you will know from the Ministers and other informations, You may judge Better than me when M. H. J. franklin is to join us— I will be very happy to Receive him, and procure him Any Agrement that will be in My power.
With the Most Sincere Regard and affection I have the hr to be Yours
Lafayette
 Notation: Lafayette. havre 9. novembre 1779.
